      Case 1:20-cv-03160-FVS      ECF No. 21   filed 09/03/21   PageID.1168 Page 1 of 3




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                   Sep 03, 2021
3                                                                       SEAN F. MCAVOY, CLERK




4

5                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     GEANNIE H.,
                                                   No: 1:20-CV-03160-FVS
8                    Plaintiff,
         v.                                        ORDER GRANTING STIPULATED
9                                                  MOTION FOR REMAND
      KILOLO KIJAKAZI, Acting
10    Commissioner of the Social Security
      Administration, 1
11
                     Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19. The Plaintiff is

15   represented by Attorney Victoria B. Chhagan. The Defendant is represented by

16   Special Assistant United States Attorney Sarah E. Moum.

17

18
              1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on

19   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,

20   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No

21   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).


     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
      Case 1:20-cv-03160-FVS      ECF No. 21    filed 09/03/21   PageID.1169 Page 2 of 3




1            After consideration, IT IS HEREBY ORDERED that the Stipulated

2    Motion for Remand, ECF No. 19, is GRANTED. The Commissioner’s final

3    decision is reversed and remanded for further proceedings pursuant to sentence

4    four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

5    the Appeals Counsel should remand this case to the Administrative Law Judge

6    (ALJ). On remand, the ALJ shall do the following: (1) further develop the record;

7    (2) offer Plaintiff the opportunity for a new hearing; (3) evaluate the medical

8    opinion of Dr. Diamond; (4) reevaluate Plaintiff’s subjective complaints; (5)

9    reevaluate the nature and severity of Plaintiff’s mental health impairments; (6) as

10   necessary, obtain medical expert evidence to consider whether the impairments

11   met or equaled a listing, or otherwise reassess the residual functional capacity; (7)

12   as necessary, obtain vocational expert evidence to determine whether Plaintiff

13   could perform her past relevant work or other jobs existing in significant numbers

14   in the national economy; and (8) issue a new decision.

15           The parties stipulate that this case be reversed and remanded to the ALJ on

16   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

17   matter is remanded to the Commissioner for additional proceedings pursuant to

18   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

19   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

20   2412(d).

21   / / /


     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
      Case 1:20-cv-03160-FVS      ECF No. 21    filed 09/03/21   PageID.1170 Page 3 of 3




1            It is FURTHER ORDERED that Plaintiff’s Motion for Summary

2    Judgment, ECF No. 16, is DENIED as moot, given the parties’ motion for

3    remand.

4            The District Court Executive is hereby directed to enter this Order and

5    provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

6    file.

7            DATED September 3, 2021.

8                                                 s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
9                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 3
